An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-96
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:       15 July 2014


IN THE MATTER OF:

D.M.G.                                        Guilford County
                                              No. 09 JT 511




       Appeal by respondent-father from order entered 14 October

2013 by Judge H. Thomas Jarrell, Jr. in Guilford County District

Court.    Heard in the Court of Appeals 11 June 2014.


       Mercedes O. Chut, for petitioner-appellee Guilford County
       Department of Social Services.

       Donna Michelle Wright, for guardian ad litem.

       Windy H. Rose, for respondent-appellant father.


       CALABRIA, Judge.


       Respondent-father       (“respondent”)       appeals    from    the    trial

court’s    order    terminating      his    parental    rights    to   his    minor

child, “David.”1       We affirm.

       On 23 July 2010, the Guilford County Department of Social

Services (“DSS”) filed a juvenile petition alleging David was a

1
    A pseudonym is used to protect the identity of the minor child.
                                              -2-
neglected and dependent juvenile.                     At the time the petition was

filed, respondent had been named as David’s putative father, but

it had not been conclusively established that he was David’s

biological father.

      On 5 January 2011, the trial court entered an order which

adjudicated           David    as     a    neglected       and       dependent        juvenile.

Respondent-father submitted to DNA testing on 2 February 2011

and was determined to be David’s biological father. The trial

court conducted several permanency planning hearings over the

following    months,          during      which     the    permanent         plan    for     David

transitioned          from     reunification         with       a    concurrent       plan      of

adoption,        to    guardianship         with    the    maternal          grandmother,       to

adoption with a concurrent plan of reunification.

      On    22    January       2013,      DSS     filed    a    petition       to    terminate

respondent’s parental rights, alleging the grounds of neglect,

failure to make reasonable progress, failure to legitimate, and

willful abandonment.                After a hearing, the trial court entered

an order which found the existence of all the grounds alleged by

DSS   and   concluded          that       termination      of       respondent’s          parental

rights was in David’s best interests.                           Accordingly, the trial

court   terminated            respondent’s         parental         rights    as     to    David.

Respondent appeals.
                                            -3-
    Respondent’s         counsel        has       filed     a    no-merit      brief     on

respondent’s     behalf         in     which       she     states      that       she   has

conscientiously and thoroughly reviewed the record on appeal and

concluded that there is no issue which would alter the ultimate

result.   Pursuant to North Carolina Rule of Appellate Procedure

3.1(d),   she        requests        this     Court       conduct     an      independent

examination     of     the   case.          N.C.R.        App.   P.    3.1(d)      (2013).

Respondent has not filed his own written arguments.

    In    addition      to   seeking        review       pursuant     to   Rule    3.1(d),

counsel directs our attention to potential issues with regard to

whether the trial court erred in concluding that grounds existed

to terminate respondent-father’s parental rights for neglect,

failure to make reasonable progress, failure to legitimate, and

willful abandonment.         Counsel also directs our attention to the

issue of whether it was in David’s best interests to terminate

respondent’s parental rights.                  Counsel, however,           acknowledges

that these issues would not alter the ultimate result.

     After carefully reviewing the transcript and record, we

are unable to find any possible prejudicial error in the trial

court’s order.         The trial court’s findings of fact support at

least one ground for termination, and the trial court did not

abuse its discretion in determining that termination is in the
                               -4-
best interests of the child.   See N.C. Gen. Stat. §§ 7B-1110 and

7B-1111 (2013).   Accordingly, we affirm the trial court’s order

terminating respondent’s parental rights as to David.

    Affirmed.

    Judges STROUD and DAVIS concur.

    Report per Rule 30(e).